United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1556
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Gonzalo Castillo-Torrecilla,             *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                               Submitted: October 7, 2004
                                  Filed: October 19, 2004
                                   ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Gonzalo Castillo-Torrecilla appeals the sentence the district court1 imposed
after he pleaded guilty to knowingly transporting illegal aliens within the United
States for financial gain, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii), (A)(v)(II), and
(B)(i). At sentencing, over Castillo-Torrecilla’s objection, the district court imposed
an enhancement under U.S.S.G. § 2L1.1(b)(5) (offense-level enhancement for
intentionally or recklessly creating substantial risk of death or serious bodily injury
to another person), based on its finding that Castillo-Torrecilla had transported 18

      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
persons, including himself, in a vehicle suited to seat 9-10. The court sentenced
Castillo-Torrecilla to 21 months imprisonment and 3 years supervised release. On
appeal, Castillo-Torrecilla challenges the enhancement.

       We find the district court did not clearly err in imposing the section 2L1.1(b)(5)
enhancement. See United States v. Kanatzar, 370 F.3d 810, 814 (8th Cir. 2004)
(standard of review); United States v. Flores-Flores, 356 F.3d 861, 863 (8th Cir.
2004) (upholding § 2L1.1(b)(5) enhancement based on overcrowded vehicle); United
States v. Ortiz, 242 F.3d 1078, 1079 (8th Cir. 2001) (per curiam) (same).

       Accordingly, we affirm. Castillo-Torrecilla’s motion to file a supplemental
brief in light of Blakely v. Washington, 124 S. Ct. 2531 (2004), is denied.
                        ______________________________




                                          -2-